

115 SRES 476 ATS: Designating April 2018 as “National 9–1–1 Education Month”.
U.S. Senate
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 476IN THE SENATE OF THE UNITED STATESApril 18, 2018Ms. Klobuchar (for herself and Mr. Burr) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating April 2018 as National 9–1–1 Education Month.
	
 Whereas 9–1–1 is recognized throughout the United States as the number to call in an emergency to receive immediate help from law enforcement agencies, fire services, emergency medical services, and other appropriate emergency response entities;
 Whereas, in 1967, the President’s Commission on Law Enforcement and Administration of Justice recommended that a single number should be established nationwide for reporting emergency situations, and various Federal Government agencies and governmental officials supported and encouraged the recommendation;
 Whereas, in 1968, the American Telephone and Telegraph Company (commonly known as AT&T) announced that it would establish the digits 9–1–1 as the emergency code throughout the United States;
 Whereas Congress designated 9–1–1 as the national emergency call number in the Wireless Communications and Public Safety Act of 1999 (Public Law 106–81; 113 Stat. 1286);
 Whereas section 102 of the ENHANCE 911 Act of 2004 (47 U.S.C. 942 note) declared an enhanced 9–1–1 system to be a high national priority and part of our Nation's homeland security and public safety;
 Whereas it is important that policymakers at all levels of government understand the importance of 9–1–1, how the 9–1–1 system works, and the steps that are needed to modernize the 9–1–1 system;
 Whereas the 9–1–1 system is the connection between the eyes and ears of the public and the emergency response system in the United States and is often the first place emergencies of all magnitudes are reported, making 9–1–1 a significant homeland security asset;
 Whereas nearly 6,000 9–1–1 public safety answering points serve more than 3,000 counties and parishes throughout the United States;
 Whereas telecommunicators at public safety answering points answer more than 200,000,000 9–1–1 calls each year in the United States;
 Whereas a growing number of 9–1–1 calls are made using wireless and Internet Protocol-based communications services;
 Whereas a growing segment of the population of the United States, including individuals who are deaf or hard of hearing or who suffer from speech or language disorders, autism spectrum disorder, cerebral palsy, or anxiety, is increasingly communicating with nontraditional text, video, and instant messaging communications services and expects those services to be able to connect directly to 9–1–1;
 Whereas Next Generation 9-1-1 promises enhanced accessibility, interoperability, flexibility, and features, as well as network resiliency and reliability;
 Whereas the growth in usage and diversification of means of communication to 9–1–1 services, including mobile and Internet Protocol-based systems, impose unique challenges for accessing 9–1–1 and, thus, require increased education and awareness about the emergency communications capabilities of these different methods of communication;
 Whereas numerous other N–1–1 and 800 number services exist for nonemergency situations, including 2–1–1, 3–1–1, 5–1–1, 7–1–1, 8–1–1, poison control centers, and mental health hotlines, and the public needs to be educated on when to use those services in addition to or instead of 9–1–1;
 Whereas international visitors and immigrants make up an increasing percentage of the population of the United States each year, and visitors and immigrants may have limited knowledge of the emergency calling system in the United States;
 Whereas people of all ages use 9–1–1, and it is critical to educate people on the proper use of 9–1–1;
 Whereas senior citizens are highly likely to need to access 9–1–1 and many senior citizens are learning to use new technology;
 Whereas thousands of 9–1–1 calls are made every year by children properly trained in the use of 9–1–1, which saves lives and underscores the critical importance of training children early in life about 9–1–1;
 Whereas the 9–1–1 system is often misused, including by the placement of prank and nonemergency calls;
 Whereas misuse of the 9–1–1 system results in costly and inefficient use of 9–1–1 and emergency response resources and needs to be reduced;
 Whereas parents, teachers, and all other caregivers need to play an active role in 9–1–1 education for children, but can do so only after first being educated themselves;
 Whereas there are many avenues for 9–1–1 public education, including safety fairs, school presentations, libraries, churches, businesses, public safety answering point tours or open houses, civic organizations, and senior citizen centers;
 Whereas children, parents, teachers, and the National Parent Teacher Association make vital contributions to the education of children about the importance of 9–1–1 through targeted outreach efforts to public and private school systems;
 Whereas the United States should strive to host at least 1 educational event regarding the proper use of 9–1–1 in every school in the country each year;
 Whereas programs to promote proper use of 9–1–1 during National 9–1–1 Education Month could include—
 (1)public awareness events, including conferences, media outreach, and training activities for parents, teachers, school administrators, other caregivers, and businesses;
 (2)educational events in schools and other appropriate venues; and
 (3)production and distribution of information about the 9–1–1 system designed to educate people of all ages on the importance and proper use of 9–1–1; and
 Whereas the people of the United States deserve the best education regarding the use of 9–1–1: Now, therefore, be it
	
 That the Senate— (1)designates April 2018 as National 9–1–1 Education Month; and
 (2)urges governmental officials, parents, teachers, school administrators, caregivers, businesses, nonprofit organizations, and the people of the United States to observe the month with appropriate ceremonies, training events, and activities.